KNOX, District Judge.
It seems to me that the collision for which damages are here asked was brought about through the fault of the Rose Reichert and the John F. Lewis, in that neither of them maintained an efficient lookout.
There was doubtless some mist on the morning of the accident, but it can, without difficulty, be found that the lights along both the Manhattan and Brooklyn shores were fairly bright, and, had the Reich-ert and the Lewis maintained proper lookouts, it is altogether likely that a collision might have been avoided. As it was, however, the approach of neither craft was observed by the other until a collision was practically inevitable. In the face of the evidence as to the existence of lights on the cattle float, I am of opinion that the question is not as to the showing of improper lights, but the failure of the Lewis to promptly observe such lights as were shown.
Likewise, even- upon the assumption that the Rose Reichert and her tow were not in the center of the river, it may fairly be said, I think, that this fact was only a condition, and not a cause, of the injury sustained by the float.
I think the tugs were equally at fault, and a decree may be entered for the libelant.